Citation Nr: 0933702	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-39 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Service connection for rheumatoid arthritis with chronic 
pain, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied service connection for 
rheumatoid arthritis.

In an April 2009 Informal Hearing Presentation (IHP), and 
again in an August 2009 IHP, the Veteran's representative 
raised the contention that the Veteran's rheumatoid arthritis 
is aggravated by osteopenia caused by radiation exposure.  
The issue of service connection for osteopenia, to include as 
due to radiation exposure, had not been previously raised and 
is hereby REFERRED to the RO for initial development and 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Veteran's representative contends that 
his rheumatoid arthritis is aggravated by osteopenia, which 
itself is related to radiation exposure.  In order to fully 
and fairly adjudicate the Veteran's claim for rheumatoid 
arthritis, additional development is necessary.

A diagnosis of osteopenia is absent from the Veteran's 
treatment records.  The Veteran should be afforded a VA 
examination to determine whether he has current osteopenia.  
If such a diagnosis is present, the examiner should provide 
an opinion as to whether osteopenia was the result of 
radiation exposure or was otherwise incurred in service.  The 
examiner should also comment on the relationship, if any, 
between osteopenia and rheumatoid arthritis.

Furthermore, if current osteopenia is diagnosed, the case 
should be forwarded to the Director of the VA Compensation 
and Pension (C&P) Service and VA Under Secretary for Health 
pursuant to 38 C.F.R. § 3.311, for review and opinion as to 
whether it was likely, unlikely, or as likely as not that the 
Veteran's osteopenia resulted from exposure to in-service 
ionizing radiation.  The Board notes that radiation exposure 
has already been conceded and estimates of the Veteran's 
radiation doses in service have been obtained and associated 
with the claims file.  See November 2007 Defense Thread 
Reduction Agency Memorandum.

Once this development has been completed, the RO should 
adjudicate the Veteran's claim for osteopenia due to 
radiation exposure, and readjudicate the Veteran's claim of 
rheumatoid arthritis, to include as due to radiation 
exposure, and as secondary to osteopenia.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all necessary 
action to develop the Veteran's claim for 
service connection for osteopenia, to 
include as secondary to radiation 
exposure, including full notice under the 
Veterans Claims Assistance Act of 2000.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an examination to 
determine the nature and etiology of any 
current osteopenia.  The claims folder, 
including a copy of this remand, must be 
made available to the examiner.  Any 
indicated tests and studies must be 
accomplished and all clinical findings 
must be reported in detail and correlated 
to a specific diagnosis.  The examiner 
should identify any current osteopenia.  
If, and only if, evidence of osteopenia is 
presented, the examiner must provide an 
opinion, in light of the examination 
findings and the service and post-service 
medical evidence of record, whether it is 
at least as likely as not that any current 
osteopenia was incurred in service or the 
result of exposure to ionizing radiation 
during service.  The examiner should also 
state whether it is at least as likely as 
not that any current osteopenia aggravates 
the Veteran's rheumatoid arthritis.  In 
accordance with 38 C.F.R. § 3.310, the 
examiner should, to the extent possible, 
determine the baseline level of severity 
of the Veteran's rheumatoid arthritis 
before the onset of aggravation, and 
identify any increase in severity of 
rheumatoid arthritis that is due to the 
natural progression of the disease.

If an opinion cannot be provided without 
resort to speculation, it must be noted in 
the examination report.  The rationale for 
all opinions expressed must be provided.

3.  If, and only if, the Veteran is 
diagnosed with osteopenia, the case should 
be forwarded to the Director of the VA 
Compensation and Pension (C&P) Service and 
VA Under Secretary for Health pursuant to 
38 C.F.R. § 3.311, for review and opinion 
as to whether it is at least as likely as 
not that the Veteran's osteopenia resulted 
from exposure to in-service ionizing 
radiation.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO must examine all of the 
evidence and readjudicate the Veteran's 
claim for service connection for 
rheumatoid arthritis, to include as due to 
radiation exposure and/or as secondary to 
osteopenia.  If the claim remains denied, 
a supplemental statement of the case must 
be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




